

117 HRES 650 IH: Honoring the Minnesotans competing for Team USA in the 2020 Tokyo Summer Paralympic Games.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 650IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Ms. McCollum (for herself, Ms. Omar, Mr. Phillips, and Ms. Craig) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the Minnesotans competing for Team USA in the 2020 Tokyo Summer Paralympic Games.Whereas 15 Minnesotans qualified to compete for Team USA in the 2020 Tokyo Summer Paralympic Games, including—(1)Chuck Aoki;(2)Josie Aslakson;(3)Abby Bauleke;(4)Josh Cinnamo;(5)Joe Delagrave;(6)Ben Goodrich;(7)Rose Hollermann;(8)Aaron Pike;(9)Summer Schmit;(10)Ian Seidenfeld;(11)Lexi Shifflett;(12)Natalie Sims;(13)Melissa Stockwell;(14)Josh Turek; and(15)Mallory Weggemann;Whereas Mallory Weggemann won the gold medal in the 200-meter IM and the 100-meter backstroke, set Paralympic records in both of these events, and won the silver medal in the 50-meter butterfly; Ian Seidenfeld won the gold medal in table tennis; Lexi Shifflett helped Team USA women’s sitting volleyball win gold; Josh Turek helped Team USA men’s wheelchair basketball earn the gold medal; Chuck Aoki and Joe Delagrave helped win the silver medal for Team USA men’s wheelchair rugby; Ben Goodrich won the silver medal in judo, Josh Cinnamo won the bronze medal for Team USA in track and field for shot put; and Rose Hollermann, Josie Aslakson, and Abby Bauleke helped win the bronze medal for Team USA women’s wheelchair basketball;Whereas athletes trained for many years, exhibited world-class athleticism, and demonstrated fortitude, discipline, and strength to earn the chance to compete for Team USA; andWhereas athletes overcame historic obstacles because of the COVID–19 pandemic, including the delay of the 2020 Tokyo Summer Paralympic Games, all the while continuing to display team morale and tenacity throughout the competition despite the lack of live audiences or cheering fans: Now, therefore, be itThat the House of Representatives—(1)commends the remarkable skill, steadfast determination, and inspiring hard work; and(2)honors the example of teamwork, sportsmanship, and merit displayed by the Minnesotans competing on Team USA at the 2020 Tokyo Summer Paralympic Games who make our Nation proud.